Citation Nr: 1136802	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-29 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for cervical strain, myositis and degenerative joint disease in the cervical area, from April 12, 2006.

2.  Entitlement to an initial evaluation in excess of 30 percent for cervical strain, myositis and degenerative joint disease in the cervical area, prior to April 12, 2006.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to May 1962, and from May to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified at a hearing before a decision review officer (DRO) in February 2006.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  During the pendency of this appeal, the Veteran's evaluation was increased to 40 percent from April 12, 2006, and to 30 percent prior to April 12, 2006 for his service-connected cervical spine disability.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for higher evaluations of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for a cervical spine disability remains before the Board.

The case was remanded by the Board in August 2010 pursuant to an October 2009 decision of the Court to obtain records from the Social Security Administration (SSA).  The Appeals Management Center (AMC) requested the Veteran's SSA records in September 2010; SSA's response received in September 2010 indicates that the Veteran's records have been destroyed.  The Veteran was subsequently notified that his SSA records were destroyed in November 2010 and was asked to submit any SSA records that he had in his possession.  The Veteran responded that he had already submitted any SSA records that he had.  A formal finding as to the unavailability of the Veteran's SSA records was done in November 2010, which detailed the AMC's attempts to secure the Veteran's SSA records.  Accordingly, the Board finds that its remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Before and after April 12, 2006, the Veteran's service-connected cervical strain, myositis, and degenerative joint disease in the cervical area has been manifested by severe limitation of motion of the cervical spine but not incapacitating episodes, nerve damage, or ankylosis.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2006, the criteria for a rating in excess of 30 percent for cervical strain, myositis, and degenerative joint disease in the cervical area have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 (2003), 5235-5243 (effective September 26, 2003).

2.  Since April 12, 2006, the criteria for a rating in excess of 40 percent for cervical strain, myositis, and degenerative joint disease in the cervical area have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5290, 5293 (2003), 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the February 2005 rating decision, the RO issued a letter in August 2003 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured examinations in furtherance of his claim.  As discussed in the Introduction, the Veteran's SSA records have been destroyed and therefore were not obtained.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in October 2004, April 2006, and March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's cervical spine as a claim for higher evaluations of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a continuation of the rating as staged is warranted.  

The Veteran contends that he is entitled to ratings in excess of 30 percent prior to April 12, 2006, and in excess of 40 percent from April 12, 2006, for the service-connected cervical spine disability, due to the severity and frequency of his symptomatology.  

Here, service connection was granted for cervical strain, myositis and degenerative joint disease in the cervical area, effective from June 17, 2003, by a February 2005 rating decision, at which time a 20 percent rating was assigned for cervical strain under the new criteria for spine injuries, effective since September 2003.  Thereafter, an October 2006 rating decision increased the evaluation for this disability to 40 percent, effective from April 12, 2006, apparently on the basis that VA examination at that time reveal a sufficient lack of movement in the neck to be analogous to a finding of unfavorable ankylosis and entitlement to a 40 percent rating under the new rating criteria for injuries to the spine.

Prior to and during the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 26, 2003, renumbered all of the spine diagnostic codes, and provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2010).  Because both criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000.

VA treatment records for the period of July 2002 to July 2003 reflect that in July 2002, the Veteran's problems included cervical herniated nucleus pulposus (HNP) with posterior spurs and diffuse idiopathic skeletal hyperostosis (DISH).  Physical examination revealed a stiff trunk and tenderness over the whole spine.  The assessment included severe DISH causing ankylosis of the spine.  In October 2002, the Veteran's problems included DISH and cervical HNP with posterior spurs.  Physical examination revealed robot-like movement only of the spine, a very stiff neck, and marked muscle spasm throughout the whole trapezius.  The assessment was severe DISH with temporary relief from conservative treatment.

In March 2003, the Veteran's problems included DISH and cervical HNP. He complained of persistent neck stiffness.  Physical examination revealed extensive muscle spasm over the whole trapezius with supraclavicular bulging, and there was very limited range of motion of the cervical spine.  The assessment was significant arthritis causing marked limitation of spine mobility.  In July 2003, the Veteran continued to complain of persistent neck pain.  Physical examination revealed extensive, severe muscle spasm throughout the whole trapezius and interscapular muscles, and almost no mobility of the cervical spine.  The assessment was persistent cervical pain and ankylosis.

A VA treatment record dated in October 2003 reflects that the Veteran reported more weakness of the legs.  Physical examination revealed extensive muscle spasm over the whole trapezius muscle.  There was exquisite tenderness in the same areas.  There was almost no mobility of the cervical spine in all planes.  The assessment was that the Veteran had been experiencing progressive functional deterioration in functional activities due to severe cervical pain.

A VA spine examination in October 2004 revealed that the Veteran's medical records were carefully reviewed in conjunction with the examiner's examination of the Veteran.  The Veteran complained of pain in the cervical paravertebral muscles that would last from five to eight hours.  The pain was sharp, burning and stabbing, and intensity was usually five on a scale of one to ten (5/10).  Flare-ups at 10/10 occurred once a week and lasted five to six hours.  The Veteran denied neurologic symptoms such as weight loss, fevers or malaise.  His wife helped him to fulfill activities of daily living and self-care.  The Veteran was retired and received physical therapy at home.

Physical examination revealed no asymmetry, kyphosis or scoliosis.  Range of motion testing revealed forward flexion from 0 to 20 degrees (normal is 0 to 45), which was painful from 0 to 20 degrees.  Extension was from 0 to 10 degrees (normal is 0 to 45 degrees), which was painful in the last 5 degrees.  Bilateral rotation was at 0 degrees (normal rotation is from 0 to 80 degrees).  There was evidence of cervical spine muscle spasm on palpation and exquisite tenderness in the same area.  There were no postural abnormalities or fixed deformity in the cervical area but it was noted that the Veteran was grimacing upon range of motion and the examiner was unable to perform the DeLuca maneuver due to pain and tenderness in the cervical area.

Neurological examination did not reveal any deficits upon pinprick examination at any cervical areas in the upper extremities.  There was also no muscle atrophy in the upper extremities, with normal tone and extent of 5/5 proximally and distally in the upper extremities.  Reflexes were +1 and symmetrical bilaterally.  Cervical magnetic resonance imaging (MRI) from April 2002 was noted to reveal extensive degenerative changes in the cervical spine, including osteophytes, and posterior disc herniation at C2-3 without significant impingement.  There was also posterior protrusion at C3-4 with mild extrinsic impression in the cervical cord.  The diagnoses were chronic active cervical strain-myositis, and extensive degenerative joint disease in the cervical area.

VA treatment records for the period of February 2005 to August 2005 reflect that in February 2005, the Veteran's complaints included neck rigidity for which he carried an orthopedic neck collar.  In April 2005, his problem list included ankylosing spondylitis and degeneration of the cervical intervertebral disc.  In May 2005, musculoskeletal evaluation revealed that the Veteran's range of motion was intact and that muscle tone was adequate.  There were also no deformities and no gross motor and sensory deficits.  In July 2005, the Veteran was noted to be tense with a rigid neck.  In August 2005, the Veteran complained of chronic cervical and low back pain secondary to HNP.  Examination revealed significant muscle spasm of the whole trapezius and paravertebral muscles and that there was no active or passive range of motion of the cervical spine.

VA treatment records for the period of August to December 2005 reflect that in August 2005, there was significant muscle spasm of the whole trapezius and no active or passive range of motion of the cervical spine.  In November 2005, however, the Veteran's musculoskeletal range of motion was intact, muscle tone was adequate, there were no deformities, and no gross motor and sensory deficits.

A private medical record from January 2006 reflects that the Veteran complained of progressive neck stiffness and examination revealed extensive muscle spasm over the whole trapezius and no cervical spine mobility.  The assessment was severe ankylosis secondary to DISH and it was noted that his general deterioration had been progressive with total dependency for activities of daily living (ADL) due to ankylosis.

At the Veteran's personal hearing in February 2006, he testified that he had difficulty moving his neck and that he was also having difficulties with his arms and legs.

A VA spine examination in April 2006 revealed that the Veteran's medical history included ankylosing spondylitis and cervical disc degeneration.  The Veteran complained of cervical pain with radiation to the shoulders and arms associated with numbness.  The pain was constant in the cervical and lumbar area and described as severe.  During the previous year, he had been followed by primary care providers every three months and took physical and occupational therapy.  Each day for the previous year the Veteran reported constant pain that prevented any activity.  He also noted that he used a neck collar.  The Veteran was totally dependent on his wife and son for activities of daily living such as grooming, bathing, toileting, and dressing.  He could feed himself with moderate difficulty.  He was unable to get into a car or drive for recreational purposes.  He was unable to work due to his cervicolumbar condition and emotional problems.

The Veteran was noted to have kyphosis of the spine and did not have symmetry and rhythm in spinal motion of the cervical spine.  The examiner indicated that he was unable to measure range of motion of the cervical spine because the Veteran had severe excruciating pain and did not move the cervical spine although cooperative to the examiner.  Therefore the examiner could not state whether his motion was additionally limited by pain, fatigue, weakness, or lack endurance following repetitive use of the cervical spine.  The examiner did note weakness of the muscles of the Veteran's upper extremities with a muscle strength graded at 3.5/5, and that there was severe tenderness to palpation on both trapezius and cervical paravertebral muscles.  There were no postural abnormalities of the cervical spine or fixed deformities.

Neurological examination revealed that the Veteran had diminished pinprick and smooth sensation in the upper and lower extremities, not following any specific dermatomal pattern, and more pronounced distally.  There was no muscle atrophy of either the upper or lower extremities, but there was muscle weakness as noted previously.  Reflexes were attempted but not reported because the Veteran was unable to relax, although cooperative to the examiner and examination.  It was worth to mention that the Veteran suffered from acute pain.  The Veteran had not had any incapacitating episodes that required bed rest and treatment by a physician.  The diagnoses included chronic cervical strain, myositis, and extensive degenerative joint disease \ in the cervical area, spondyloarthritic changes from T11 to S1, and bilateral trapezius and cervical paravertebral myositis.

A VA treatment record from the end of April 2006 once again indicates that the Veteran's musculoskeletal range of motion was intact, muscle tone was adequate, there were no deformities, and there was no gross motor and sensory deficit.

A private MRI of the cervical spine in May 2006 reflects an impression of posterior disc osteophyte complex herniations at multiple levels, increased signal intensity of the discs at C5-7, and narrowing of the anterior-posterior diameter of the central canal at C5-6 and C6-7.

A private medical record from June 2006 reflects an assessment that included cervical HNP and peripheral neuropathy.  A June 2006 electromyogram (EMG) was noted to reveal essentially normal findings in the upper extremities except for certain results which were suggestive of carpal tunnel syndrome at the wrist.

An August 2006 private medical statement reflects that the Veteran had cervical HNP at C4-5, C5-6, and C6-7 that affected both upper extremities.  It was also noted that the Veteran complained of associated muscle spasm.

VA treatment records from July 2006, October 2006, and January 2007 again indicate that musculoskeletal range of motion was intact, muscle tone was adequate, there were no deformities, and no gross motor and sensory deficits.

A VA treatment record from May 2007 reflects severe spasms in the bilateral cervico-dorsal region (worse on the right side) and severe tenderness in the bilateral neck.  Active range of motion of the neck was stated to be very limited, and there was severe guarding with any effort to move the neck passively.  There was also decreased pinprick sensation in the bilateral C4 to C8 dermatomes.  The assessment included chronic cervical pain due to DISH and degenerative disc disease, cervical and cervico-dorsal muscle spasms, limited range of motion in the neck, and upper and lower extremities, and significant guarding upon examination due to pain referred by the veteran.  It was indicated that the Veteran's symptoms of numbness were most probably due to his condition of diabetes mellitus (peripheral neuropathy).

A VA treatment record from June 2007 reflects a chief complaint of chronic neck pain, noted to be due to degenerative spine disease and discogenic degenerative changes.  The Veteran reported that the neck pain was constant, of severe intensity, and radiated to both shoulders and upper extremities, with associated weakness in the upper extremities and numbness in both hands.  MRI was interpreted to reveal an impression of extensive degenerative changes throughout the cervical spine with associated posterior longitudinal ligament calcification, exuberant anterior bridging osteophytes, compatible with known DISH disease, mild posterior osteophytosis changes from C2 to T2 levels with relative sparing at C7-T1 level, posterior disc herniation midline location C2-3, and posterior disc bulging and posterior disc protrusion at C3-4.

VA treatment records for the period of July to October 2007 reflect that in October 2007, there was moderate tenderness to palpation in the bilateral neck and mid/lower cervico- dorsal region.  There was also very limited neck flexion/extension/bilateral rotation due to pain inhibition.

The Veteran was afforded a third VA examination in March 2010.  He reported constant upper back pain.  With regards to neurological symptoms, the Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, and erectile dysfunction.  He reported having obstipation, numbness, parethesias, leg or foot weakness, and falls.  There was a history of decreased motion, stiffness, weakness, spasms, and pain.  The pain was reported to be severe, constant, and occurred daily.  He had severe flare-ups that occurred every two to three weeks and lasted for one to two days.  There were no incapacitating episodes of spine disease.  The Veteran used a walker and wheelchair to ambulate; he was unable to walk more than a few yards.  Inspection of the spine revealed normal posture and head appearance; there was symmetry in appearance.  The Veteran had a slow antalgic gait pattern.  The only abnormal spine curvature found was lumbar flattening.  There was no cervical spine ankylosis.  Examination of the muscles revealed bilateral spasm, bilateral guarding, bilateral pain with motion, bilateral tenderness, and bilateral weakness; there was no atrophy.  The muscle symptoms were not severe enough to be responsible for abnormal gait or abnormal spine contour.  

Motor examination of the upper extremities revealed strength of 3/5 bilaterally for elbow flexion, elbow extension, wrist flexion, and wrist extension; and strength of 4/5 bilaterally for finger flexors, finger abduction, and thumb opposition.  Muscle tone was normal and there was atrophy of the posterior deltoid muscle bilaterally.  The Veteran had biceps, triceps, and brachioradials reflexes of 2+ bilaterally.  Range of motion testing revealed flexion of 10 degrees; extension of 5 degrees; left lateral flexion of 8 degrees; left lateral rotation of 8 degrees; right lateral flexion of 7 degrees; and right lateral rotation of 8 degrees.  There was objective evidence of pain on testing.  Following repetition, the Veteran's range of motion was limited by pain.  He had flexion of 7 degrees; extension of 5 degrees; left lateral flexion of 6 degrees; left lateral rotation of 8 degrees; right lateral flexion of 6 degrees; and right lateral rotation of 8 degrees.  The Veteran was diagnosed with cervical muscle spasm, C4-5 HNP, cervical spondylosis, cervical disc protrusions at multiple levels, and C/D myositis.  The Veteran's disability had a moderate effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming; and prevented exercise and sports.  The examiner opined that it was less likely that any limitation of motion of the lower extremities was related to the service-connected cervical spine disorders.  The examiner further opined that polyneuropathy of the lower extremities was not related to the service-connected cervical spine disorders.

Based on a review of the evidence, the Board finds that a rating in excess of 30 percent prior to April 12, 2006, and in excess of 40 percent from April 12, 2006, is not warranted.  In reaching this conclusion, the Board is mindful of the fact that it will be necessary to consider former Diagnostic Codes 5290 and 5293, the Codes for arthritis, and the criteria arising out of revisions to the Codes related to spine disabilities effective in and after September 2002. 

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for Rating Disabilities, effective September 23, 2002 and relating to intervertebral disc syndrome, were to the effect that under Code 5293, evaluation of intervertebral disc syndrome (preoperatively or postoperatively) was based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A note following this Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the revised regulations effective September 2003, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or spinal contour warrants a 10 percent rating; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or kyphosis warrants a 20 percent rating; favorable ankylosis or forward flexion of the cervical spine to 15 degrees or less warrants a 30 percent rating; and unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as of September 26, 2003).  Diagnostic Code 5293 was renumbered Diagnostic Code 5243, effective September 26, 2003.

The Court has held that where a diagnostic code is not predicated on limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40, and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the General Counsel for VA has issued an opinion in which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, involves loss of range of motion because the nerve defects and resulting pain associated with an injury to the sciatic nerve may cause the limitation of motion of the cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under this Diagnostic Code. VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's disability under Diagnostic Code 5293 based upon symptomatology which includes limitation of motion, the rating schedule indicates that consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum rating available under a different diagnostic code.  Section 4.14 of title 38, Code of Federal Regulations, indicates that the evaluation of the same disability or manifestation under various diagnoses is to be avoided.  See also VAOPGCPREC 23- 97, paragraph 3.  The Court has also indicated that the same symptomatology for a particular condition should not be evaluated under more than one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 38, Code of Federal Regulations, states that, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court also determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

As was noted earlier, the Board finds that neither the former nor current applicable rating criteria provide any basis for higher ratings.

Over the period of July 2003 to April 12, 2006, the Board finds that with the exception of VA treatment records from May, August, and November 2005 that noted range of motion that was "intact," the VA treatment records over this period reflect very limited mobility in the cervical spine.  In addition, the VA examination in October 2004 revealed that forward flexion was from 0 to 20 degrees (normal is 0 to 45), and that there was painful motion throughout the entire motion range.  Moreover, extension was limited to 10 degrees, and there was 0 degrees of bilateral rotation.  The currently assigned 30 percent rating prior to April 12, 2006, is the highest rating available for limitation of motion of the cervical spine under former Diagnostic Code 5290.  The Board observes that since arthritis is also rated based on limited motion, this would also not entitle the Veteran to a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Additionally, there is also no medical evidence of a fractured vertebra, ankylosis of the entire spine, or unfavorable ankylosis of the cervical spine so as to entitle the Veteran to a higher rating for his service-connected cervical spine disability under former Diagnostic Codes 5285, 5286, and 5287.

The Board also finds that a rating in excess of 30 percent prior to April 12, 2006 or in excess of 40 percent after April 12, 2006, is not warranted under the revisions to the criteria for injuries to the spine effective on and after September 23, 2002.  Here, there is simply no medical evidence of incapacitating episodes that have been shown to require periods of bed rest made necessary by virtue of the Veteran's cervical spine disability that have been prescribed and treated by a physician.  In addition, the Veteran's orthopedic disability in the cervical spine has been assessed at 30 percent disabling before April 12, 2006, and as 40 percent disabling after April 12, 2006, based on limitation of motion that is mechanical in nature.  

The Board has also considered whether separate ratings are warranted for associated objective neurological impairments, but finds that none are.  In this case, while there is diagnostic evidence of disc disease, there are no objective clinical findings of neurological impairment to match the Veteran's complaints.  The Board acknowledges that the Veteran has reported having decreased sensation, and that VA examinations have shown decreased motor strength and even muscle atrophy.  However, the Board reiterates that no objective clinical findings of neurological impairment related to his service-connected cervical spine disability that accounts for his complaints has been shown.  Therefore, the Board finds there is no basis to assign a separate, compensable rating for impairment of any nerve.

The Board further notes that in considering the even more recent revisions to the spine criteria effective September 2003, higher ratings would still not be warranted. In this case, while the Board has considered granting a 40 percent rating for unfavorable ankylosis of the cervical spine prior to April 12, 2006, based on severely limited cervical spine motion evidenced prior to that date, the Board does not find sufficient evidence that the cervical spine was ankylosed either before or after April 12, 2006, and there is clearly no evidence of unfavorable ankylosis at any time.  The Board acknowledges that in July 2003, the Veteran was diagnosed with ankylosis by a private treatment provider.  However, the remainder of the Veteran's numerous treatment records do not show that the Veteran had ankylosis of the cervical spine.  The overall evidence indicates that the Veteran does not in fact have ankylosis.  

Moreover, unfavorable ankylosis of the entire spine has never been demonstrated.  The Board also notes that since 30 percent is the highest rating available for cervical spine limitation of motion, for the same reasons set forth above, there would be no basis to assign a higher rating for pain after April 12, 2006.  See Johnston, supra.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that a rating in excess of 30 percent prior to April 12, 2006, and in excess of 40 percent from April 12, 2006, under the old or new criteria is warranted.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for an evaluations in excess of 30 percent prior to April 12, 2006, and 40 percent from April 12, 2006, for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's cervical strain, myositis and degenerative joint disease in the cervical area have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  It is undisputed that the cervical strain, myositis and degenerative joint disease in the cervical area have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  

Furthermore, although the schedular criteria take into account the Veteran's impairment resulting from his disabilities, to the extent that the Veteran is claiming interference with employment, the issue of unemployability has already been remanded to the agency of original jurisdiction (AOJ) for adjudication.  The Board observes that the March 2008 Board decision appealed to the Court also remanded the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) for further development.  It does not appear that the required development has been completed and the issue has not yet been returned to the Board for adjudication.  

Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an evaluation in excess of 40 percent for cervical strain, myositis and degenerative joint disease in the cervical area, from April 12, 2006, is denied.


Entitlement to an initial evaluation in excess of 30 percent for cervical strain, 
myositis and degenerative joint disease in the cervical area, prior to April 12, 2006, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


